DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrich et al. (US 20050071757 A1), and further in view of Drozdyuk (US 20160232701 A1).

Regarding Claim 1, Ehrich discloses A method (¶20 reciting “methods”. Fig. 5 showing steps of a method), comprising: 
receive a request for a graphical content item from a client computing device; (Fig. 5, step 500 Receive request. ¶67 reciting “a client request is received (Block 500) by server-side logic”. Further, ¶74 disclosing the content being a graphical content, such as animations, graphics.)
extract contextual information from the request; (¶67 reciting “Block 520 then tests to see if this request includes an "ALTlet", i.e., whether this request includes markup language tags specifying a selection of component views”.)
identify target graphical content to generate based on the contextual information; (¶68 reciting “the applicable factors that should be evaluated are determined from the value of the "type" attribute on the ALTlet tag. (See 112 in FIGS. 1 and 411 in FIG. 4, for example.) In preferred embodiments, this attribute value identifies an evaluation routine (for use in Block 540) that is adapted for dynamically locating values of certain factors or external stimuli and determining an evaluation result therefrom.” Further, ¶69 reciting “Upon determining the evaluation result, a programmatic selection of the corresponding view from the template Web page is made (Block 550).”)
retrieve data from one or more data sources based on the contextual information; 
identify one or more applicable templates and/or rules for the target graphical content and/or contextual information; 
(¶20 reciting “locating a template for the requested content, wherein the template specifies a plurality of alternative views of a component that forms a portion of the content; ” ¶50 reciting “two images presenting advertising content are also to be displayed to the user, where these images are retrieved from the locations which are specified in the Web page template at 150, 160 and which are passed through to the client”)
generate a plurality of graphical components for the target graphical content based on the retrieved data and further based on the one or more applicable templates and/or rules; 
combine the plurality of graphical components based on the one or more applicable templates and/or rules to generate;
(¶50 reciting “two images presenting advertising content are also to be displayed to the user, where these images are retrieved from the locations which are specified in the Web page template at 150, 160 and which are passed through to the client”)
send a response to the client computing device responsive to the request. (¶71 reciting “the resulting Web page is then returned to the client (Block 570)”)
However, Ehrich does not explicitly disclose obtain one or more vector graphics; 
convert the one or more vector graphics to non-vector graphic form to obtain the target graphical content for the client computing device; and 
send a response including the target graphical content to the client computing device responsive to the request.
Drozdyuk teaches “The request to the remote device, such as a server, includes information indicating the target format for the graphics data. The server provides the graphics data in the target format.” (ABST). Further, Drozdyuk teaches converting the graphics data to the target format before sending to the client, and recites “ The request to the remote device, such as a server, includes information indicating the target format for the graphics data. The server provides the graphics data in the target format. If the graphics data is not already in the target format the server converts the data to the target format before sending to the computing device.” (ABST). Further, Drozdyuk recites “the map application is originally created and stored at the server in 2D vector format.” (¶36). In addition, Ehrich discloses the content can be animations (¶74).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Ehrich and Drozdyuk to convert the graphics data to animation format (i.e. non-vector form) before sending to the client. The suggestions/motivations would have been “it would be advantageous to have the graphics data in a format for rendering in which such operations are relatively easy to carry out efficiently.” (¶23), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Ehrich in view of Drozdyuk discloses The method of claim 1, wherein a remote data source is one of the one or more data sources. (Drozdyuk, ¶30 reciting “The request may occur as a result of a user input selecting a link in a browser corresponding to a web page containing graphics data stored at a remote location, a user input within an application having a graphical user interface that uses graphics data from a remote location, an application-generated request for graphics data stored at a remote location, or in any other manner.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611